Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 29, 2006                                                                                       Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  131118                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v        	                                                       SC: 131118
                                                                   COA: 255635
                                                                   Calhoun CC: 03-003966-FC
  MARK ROBERT ROE,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 14, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 29, 2006                     _________________________________________
           d0821                                                              Clerk